Title: From George Washington to Samuel Phillips, Jr., 12 September 1780
From: Washington, George
To: Phillips, Samuel, Jr.


                        
                            
                            Gentm.
                            Head Qrs near Hackensac Bridge Sepr 12. 1780
                        
                        Notwithstanding the second division expected from France has not arrived, we have good reason to think it
                            will make it’s appearnace before it is long upon our coast, or that the Chevalier de Ternay will receive, at any rate,
                            reinforcement which will give him a naval superiority in those seas. If this should be the case, the delicate and pressing
                            situation of our affairs will require, that we avail ourselves of the succour if it shall be practicable, in some way or
                            other. The Circumstances of the season may be such possibly, as to prevent any operation in this quarter, but still
                            perhaps something may be attempted elsewhere with a good prospect of success and advantage. But this will depend on the
                            means we have of subsisting our Troops. At present, unfortunately for us, were we in the fullest possession of a naval
                            superiority and the fairest opportunities were to present themselves for striking a stroke, we could not transport even a
                            small body of troops to any point, however interesting & certain the Object, for want of Salt provisions. From
                            these considerations, it is a matter of the greatest importance that we should have a supply immediately procured if it is
                            possible. Every thing may depend upon it, and must, so far as any Enterprise is attempted, except against New York. I have
                            heard that a very considerable quantity of beef & Pork was captured in the Quebec fleet. If this is the fact, it
                            seems to be the only source from which we can hope to obtain a supply—and from the necessity of the case I take the
                            liberty to entreat You will endeavour to secure it. I would wish, at least, Four Thousand barrels to be provided, if it be
                            by any means practicable, and I am certain the Council will render the States the most essential service by the measure.
                            But if after all events should occur to make this supply unnecessary—the provision will not prove an incumberance on their
                            hands—and will always bring it’s cost. I confide in the goodness of the Council to excuse this freedom and persuade
                            myself, that they will most readily place the application to the motives which have really produced it.
                        I am pained to inform Your Honourable body that our distresses for meat still continue pressing &
                            alarming. The Supplies we have received, including the Cattle which have been exacted from the Inhabitants of this state
                            and in many instances to their entire ruin & which have made no inconsiderable part, have been little more than
                            sufficient to satisfy a third of our necessary demands. The Troops on some occasions have been even four & five
                            days without a mouthful of meat. Complaints & murmuring—a relaxation of discipline—marauding—robbery and desertion
                            are the consequences; and indeed it is to be wondered at, that they have not prevailed to a much greater extent. I am
                            satisfied things cannot continue long in their present situation. I have the Honor to be with the most perfect respect
                            Gentm. Your Most Obed. Sert
                        
                            Go: Washington

                        
                    